Exhibit 10.11

nStor Technologies, Inc.

October 31, 2004

H. Irwin Levy
1601 Forum Place
Suite 500
West Palm Beach, Florida  33417

Dear Mr. Levy:

We have agreed to the following amendments to that certain 10% Convertible
Subordinated Promissory Note, dated June 14, 2002, in the amount of $650,000, as
amended on June 30, 2003 increasing the outstanding principal of the Note to
$818,370, as amended on December 31, 2003 increasing the outstanding principal
of the Note to $859,625, as amended on April 30, 2004 increasing the outstanding
principal of the Note to $888,122, as amended on July 31, 2004 increasing the
outstanding principal balance of the Note to $910,465, with a maturity date of
October 31, 2004 (the “Amended Note”), payable by nStor Corporation, Inc. to H.
Irwin Levy, copies of which are attached hereto. 

1)   The maturity date of the Amended Note is hereby extended from October 31,
2004 to January 15, 2005 (“Maturity”).

2)   Accrued and unpaid interest on the Amended Note through October 31, 2004 in
the amount of $22,886 is hereby added to the $910,465 principal amount of the
Amended Note so that as of the date hereof, the principal amount of the Amended
Note has been increased to $933,351 (the “New Principal Amount”).  Interest at
the rate of ten percent (10%) per annum will accrue on the unpaid New Principal
Amount and be payable at Maturity.

Except as set forth in this letter, the Note remains unmodified and in full
force and effect. 

Please indicate your concurrence with the foregoing.

Sincerely,

/s/ Todd Gresham                                                         Agreed
By: /s/ H. Irwin Levy
Todd Gresham                                                
                                   H. Irwin Levy
President







6190 Corte Del Cedro * Carlsbad * California * 92009
(760) 683-2500 * fax (760) 683-2544